CAMMACK, Justice.
Roy and Majil Marie Nichols were married in 1947. They have a son, who was four years of age when Mrs. Nichols instituted this divorce action. Mrs. Nichols had an 11-year old son by a previous marriage. Mr. Nichols had been married three times previously. In his counterclaim Mr. Nichols sought a divorce and custody of their child. The trial resulted in a judgment granting Mrs. Nichols a divorce and custody of the child; an allowance of $40 per month for the child’s support; and an allowance of $25 per month to Mrs. Nichols as alimony. On this appeal Mr. Nichols asks that he be given custody of the child and relieved of the payment of alimony.
Mr. Nichols was a C. & O. yard brakeman. He earned approximately $300 a month. It appears, however, that at the time of the trial he had recently undergone surgery for hardening of the arteries. He said that the doctors told him he would not be able to go back to work for a period of six to eleven months. He was receiving disability and unemployment payments amounting to $230 a month. Mrs. Nichols worked from time to time as a waitress.
 The marital relations of the parties were none too pleasant, and Mrs. Nichols had left home on two or three occasions. Suffice it to say that our examination of the record convinces us that neither party was wholly without fault. It is our opinion, however, that the chancellor properly awarded Mrs. Nichols a divorce. We think it was proper also for her to be awarded custody of the child. She appears to be a good mother and was living in the home of her sister at the time of the trial. The award of $25 per month to Mrs. Nichols as alimony is low enough. While the sufficiency of the award of $40 per month for the child’s support is not in issue, that award, too, is in reason.
Judgment affirmed.